Order and judgment (one paper), Supreme Court, New York County (Edward H. Lehner, J.), entered February 4, 2008, to the extent appealed from, denying petitioner’s application to vacate that portion of an arbitration award, dated November 16, 2006, which upheld certain disciplinary charges, unanimously affirmed, without costs.
The arbitrator’s refusal to address petitioner’s state law defenses to charges 9 and 10, based on his mistaken belief that he lacked jurisdiction, does not deprive the award of finality and definiteness (CPLR 7511 [b] [1] [iii]; see Matter of Meisels v Uhr, 79 NY2d 526, 536 [1992]; Matter of Solow Bldg. Co. v Morgan Guar. Trust Co. ofN.Y., 6 AD3d 356, 356-357 [2004], Iv *400denied 3 NY3d 605 [2004], cert denied 543 US 1148 [2005]; Purpura v Bear Stearns Cos., 238 AD2d 216 [1997], Iv denied 90 NY2d 806 [1997]). Concur—Mazzarelli, J.E, Friedman, Nardelli, Buckley and Freedman, JJ.